*895DISSENTING OPINION
« 1 The majority of the Panel has issued an opinion answering the following questions.
T2 QUESTION 1: May a judge who owns an office building, lease it to an attorney who will probably be appearing in the judge's court?
T3 QUESTION 2: Should a judge who is in a landlord-tenant relationship with an attorney recuse when the attorney appears before the judge?
T4 The majority answered the questions:
1. Yes, with reservations;
2. Yes, if recusal is requested.
T5 I must respectfully dissent. First, the actual fact situation presented was not one where the attorney or attorneys would probably appear before the judge, but where, in fact, they would appear on a regular basis. However, that change in cireumstances would not affect my response, nor would the fact that the letting would be handled by a realty or management firm, be in writing and an arms-length transaction.
T6 Canon 3E: "A judge should disqualify himself or herself in a proceeding in which the judge's impartiality might reasonably be questioned...."
17 Canon 4D(1);: "A judge should not engage in financial and business dealings that:
(a) may reasonably be perceived to expioit the judge's judicial position, or
(b) involve the judge in frequent transactions or continuing business relationships with those lawyers or other persons likely to come before the court on which the judge serves."
18 Canon 4D(4): "A judge should manage the judge's investments and other financial interests to minimize the number of cases in which the judge is disqualified. As soon as the judge can do so without serious financial detriment, the judge should divest himself or herself of investments and other financial interests that might require frequent disqualifications."
T9 Among possible perceptions that dic- | tate negative responses to the first question are:
1. that an attorney may be currying favor with a judge in leasing from the judge.
2. that a judge may have a financial interest in the attorney prospering.
1 10 The majority opinion states: "This is a particularly controversial question and various ethics panels have taken opposite views ..." It is my position that anytime there exists a "particularly controversial question" whether a judge may engage in certain activities, the answer should always be in the negative. A judge entrusted with the highest responsibility of sitting in judgment of the actions of others must be held to the highest standard of conduct to ensure public trust and confidence.
{11 As pointed out in the majority opinion ethics panels in the state of Arizona, Kansas, Arkansas and Michigan have answered "no" to similar questions. They cite Kentucky and Maryland as states where the panels have answered "yes" with similar qualifications of notice to all parties by the judge and waiver.
112 Putting the burden on the attorney who regularly practices before a judge to either ask the judge to recuse or waive such recusal is totally unfair to the attorney and his client and is one which should not be imposed.
113 I recognize that the position I have taken on this question will occasionally have a harsh economic result for a judge, but when one seeks positions of public trust, there are certain otherwise legitimate interests one must forgo.
T14 For these stated reasons, I would answer Question 1 in the negative, thereby making moot, Question 2.
115 /s/ Milton Craig MILTON CRAIG, Secretary